     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 1 of 21 Page ID #:6363



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14

15                            UNITED STATES DISTRICT COURT

16                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

17   UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS

18              Plaintiff,                     JOINT REPORT

19                    v.                       Hearing Date: April 7, 2021
                                               Hearing Time: 9:30 a.m.
20   MICHAEL JOHN AVENATTI,

21              Defendant.

22

23         Pursuant to the Court’s request, plaintiff United States of
24   America, by and through its counsel of record, the Acting United
25   States Attorney for the Central District of California and Assistant
26   United States Attorneys Brett A. Sagel and Alexander C.K. Wyman, and
27   ///
28
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 2 of 21 Page ID #:6364



 1   defendant MICHAEL JOHN AVENATTI, by and through his counsel of

 2   record, H. Dean Steward, hereby file their Joint Report.

 3

 4    Dated: April 6, 2021                 Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                           /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA
13
      Dated: April 6, 2021                  /s/ (authorization at 11:51 with
14                                         additions)
                                           H. DEAN STEWARD
15
                                           Attorney for Defendant
16                                         MICHAEL JOHN AVENATTI
17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 3 of 21 Page ID #:6365



 1                                  TABLE OF CONTENTS

 2

 3   I.    THE COURT’S AGENDA FOR THE APRIL 7, 2021, STATUS CONFERENCE....1

 4   II.   DISCLOSURES....................................................2

 5         A.    Advice of Counsel (20 Days Before Trial)..................2

 6               1.    USAO’s Statement.....................................2

 7               2.    Defendant’s Statement................................2

 8         B.    Status of Avenatti’s Reciprocal Discovery Obligations.....2

 9               1.    USAO’s Statement.....................................2

10               2.    Defendant’s Statement................................3
11   III. MOTIONS.     DEADLINE ALREADY PAST................................3
12         A.    USAO’s Statement..........................................3
13         B.    Defendant’s Statement.....................................4
14   IV.   GOVERNMENT’S MOTION FOR ADDITIONAL EXPERT......................4
15         A.    USAO’s Statement..........................................4
16         B.    Defendant’s Statement.....................................4
17   V.    TRIAL ISSUES...................................................5
18         A.    Current Trial Estimate....................................5
19               1.    USAO’s Statement.....................................5

20               2.    Defendant’s Statement................................5

21         B.    Logistics for Mr. Avenatti’s Attendance...................5

22               1.    USAO’s Statement.....................................5

23               2.    Defendant’s Statement................................6

24         C.    Time Qualified Jurors or MJ Screening.....................6

25               1.    USAO’s Statement.....................................6

26               2.    Defendant’s Statement................................6

27         D.    Size of Venire............................................6

28               1.    USAO’s Statement.....................................6
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 4 of 21 Page ID #:6366



 1               2.    Defendant’s Statement................................7

 2         E.    Questionnaire: Screening Re Avenatti Publicity or More
                 Extensive.................................................7
 3
                 1.    USAO’s Statement.....................................7
 4
                 2.    Defendant’s Statement................................8
 5
           F.    Voir Dire.................................................9
 6
                 1.    USAO’s Statement.....................................9
 7
                 2.    Defendant’s Statement...............................10
 8
           G.    Agreed Statement in Lieu of Reading Indictment...........10
 9
           H.    Jury Instructions (Due May 13, 2021).....................10
10
           I.    Jury: 12 + 2 OR 4........................................11
11
           J.    Peremptory Challenges: 10 And 6 Plus 1/2 For
12               Alternates...............................................11
13   VI.   ADDITIONAL ISSUES BY DEFENDANT................................11
14         A.    Whether [EA Employee 1] Will Testify.....................11
15               1.    Defendant’s Statement...............................11
16               2.    USAO’s Statement....................................12
17         B.    Whether the Government’s Proposed Ethics Expert Will
                 Be Permitted to Testify..................................13
18
                 1.    Defendant’s Statement...............................13
19
                 2.    USAO’s Statement....................................13
20
           C.    Transcripts and Questionnaires Related to Jury
21               Selection................................................14

22               1.    Defendant’s Statement...............................14

23               2.    USAO’s Statement....................................15

24         D.    Trial Continuance........................................15

25               1.    Defendant’s Statement...............................15

26               2.    USAO’s Statement....................................16

27

28

                                              ii
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 5 of 21 Page ID #:6367



 1                                      JOINT REPORT

 2   I.    THE COURT’S AGENDA FOR THE APRIL 7, 2021, STATUS CONFERENCE

 3         The Court requested the United States Attorney’s Office for the

 4   Central District of California (the “USAO”) and defendant MICHAEL

 5   JOHN AVENATTI (“defendant”) to file a joint report addressing the

 6   following:

 7         1.     Disclosures:

 8                a.   Advice of Counsel (20 days before trial).

 9                b.   Status of Avenatti’s reciprocal discovery obligation.

10         2.     Motions.   Deadline already past.

11         3.     Government’s motion for additional expert.

12         4.     Trial issues:

13                a.   Current trial estimate.

14                b.   Logistics for Mr. Avenatti’s attendance.

15                c.   Time qualified jurors or MJ screening.

16                d.   Size of venire: 150?

17                e.   Questionnaire: screening re Avenatti publicity or more

18   extensive?

19                f.   Voir dire:

20                     i.    Individual re Avenatti publicity.

21                     ii.   Balance in group: 16 at a time.

22                           (I)     1 hour per side for initial group.

23                g.   Agreed statement in lieu for reading Indictment.

24                h.   Jury instructions (due May 13, 2021).

25                     i.    Initial

26                     ii.   final

27                i.   Jury: 12 + 2 or 4

28
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 6 of 21 Page ID #:6368



 1                j.   Peremptory challenges: 10 and 6 plus 1/2 for

 2                     alternates.

 3         The parties’ respective positions regarding these issues are set

 4   forth below.

 5   II.   DISCLOSURES

 6         A.     Advice of Counsel (20 Days Before Trial)

 7                1.   USAO’s Statement

 8         This Court previously ordered defendant to “disclose his intent

 9   to rely on advice of counsel and all evidence that would support that

10   defense . . . no later than 20 days before trial.”           (CR 371 at 6-7.)

11   If defendant does not comply with this deadline, the Court should

12   preclude defendant from confusing the jury by making any arguments,

13   questioning any witnesses, or presenting any evidence concerning any

14   alleged legal advice defendant received.

15                2.   Defendant’s Statement

16         Defendant will comply with the Court’s prior Order and inform
17   the government no later than 20 days before trial.
18         B.     Status of Avenatti’s Reciprocal Discovery Obligations
19                1.   USAO’s Statement

20         After defendant failed to comply with his stipulated deadline to

21   produce reciprocal discovery, on October 30, 2020, this Court ordered

22   defendant to start producing his reciprocal discovery to the

23   government “within seven days and shall complete production no later

24   than December 1, 2020.”       (CR 371 at 6.)    Neither prior to the Court’s

25   Order nor during the time period in which the Court ordered defendant

26   to produce reciprocal discovery did defendant produce any reciprocal

27   discovery.    On December 13, 2020, the government filed a status

28   report with the Court stating that defendant produced no discovery

                                              2
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 7 of 21 Page ID #:6369



 1   pursuant to the Court’s Order (CR 387), and defendant then sent two

 2   documents, totaling six pages of reciprocal discovery, to the

 3   government on December 17, 2020.        Defendant has produced no

 4   additional discovery since then.        Barring a showing of good cause,

 5   this Court should exclude any exhibits defendant failed to produce

 6   pursuant to his reciprocal discovery obligations and deadlines.

 7               2.    Defendant’s Statement

 8         Defendant is continuing to review discovery in this case and may

 9   provide additional reciprocal materials promptly upon discovery.

10   Defendant has been hampered by the government’s failure to produce

11   materials and information as required by Brady v. Maryland, 373 U.S.

12   83(1963), United States v. Bundy, 968 F.3d. 1019, 1033 (9th Cir.

13   2020); United States v. Price, 566 F. 3d 900, 909 (9th Cir. 2009);

14   United States v. Olsen, 704 F.3d 1172, 1183 n.3 (9th Cir. 2013); Fed.

15   R. Crim. P. 16; and the Court’s January 25, 2021 Order (Dkt. 408).

16   The government’s specific failures to produce information and

17   materials to the defense as required will be set forth in an

18   additional letter to the government this week.

19   III. MOTIONS.     DEADLINE ALREADY PAST

20         A.    USAO’s Statement

21         The September 14, 2020, motions deadline to which defendant

22   stipulated and this Court ordered has passed.           Defendant on at least

23   two occasions attempted to continue the motions deadline (CR 260,

24   274), which this Court denied each time (CR 263, 295 (“Avenatti may

25   apply for the late filing of any motion upon a particularized showing

26   of good cause relating the specific issues raised by any late

27   tendered motion.”)).      At the October 19, 2020, motions hearing, the

28   Court set a new briefing schedule, to which defendant agreed, for any

                                              3
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 8 of 21 Page ID #:6370



 1   outstanding issues related to defendant’s privilege motion.             (CR

 2   371.)       Defendant first filed an ex parte application for a new

 3   briefing schedule (CR 359), this Court denied the application (CR

 4   363), and defendant filed a notice of withdrawal of his privilege

 5   motion (CR 378).1      All motions deadlines have passed and defendant

 6   would need to seek leave of the Court and demonstrate particularized

 7   good cause as to what precluded the timely filing of the motion.

 8           B.     Defendant’s Statement

 9           The defense is aware of the Court’s prior deadline but reserves

10   the right to file additional motions and demonstrate good cause if

11   necessary.

12   IV.     GOVERNMENT’S MOTION FOR ADDITIONAL EXPERT

13           A.     USAO’s Statement
14           The government relies upon its previously filed documents (CR
15   430; see also CR 285), and this Court’s prior Order (CR 371) and
16   statements at the January 6, 2021, status conference (1/6/2021 RT 9
17   (“I indicated that if the parties couldn’t resolve that by some sort
18   of stipulation I would allow the government to secure a new
19   expert.”)).      Pursuant to this Court’s Order Re Criminal Trial and the

20   Central District of California’s Local Criminal Rules, defendant’s

21   opposition to the government’s two-page motion for leave to designate

22   an alternative expert was due on April 5, 2021.

23           B.     Defendant’s Statement

24           Defendant’s opposition to the motion was filed on April 5, 2021.

25   (Dkt. 432). As set forth in the opposition, there are significant

26

27          The Court also provided additional dates for defendant to file
             1
     any renewed privilege motion, including at the January 6, 2021,
28   status conference whereby the Court set a deadline of January 22,
     2021; defendant filed nothing.
                                        4
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 9 of 21 Page ID #:6371



 1   issues relating to the retention and proposed testimony of Ms.

 2   Katzen.

 3   V.    TRIAL ISSUES

 4         The USAO and the defendant propose the following in response to

 5   the trial issues raised by the Court in its agenda.            The government’s

 6   proposals are contingent on what the Court and Clerk’s Office

 7   determines is possible.

 8         A.     Current Trial Estimate

 9                1.   USAO’s Statement

10         With reasonable cross-examination and defense case, if any,
11   approximately 12-15 trial days (not including jury selection).
12                2.   Defendant’s Statement
13         Defendant’s trial estimate is 18-20 court days excluding jury
14   selection.
15         B.     Logistics for Mr. Avenatti’s Attendance
16                1.   USAO’s Statement
17         The Court recently extended defendant’s temporary release until
18   May 31, 2021 (CR 425).      According to a filing by defendant in one of
19   his other criminal cases, defendant claims he will receive his first

20   of two COVID-19 vaccines by the end of April (see United States v.

21   Avenatti, No. S1 19 CR 373 (PGG), Doc 311); thus, defendant should

22   receive both doses by the end of May.         Moreover, as of March 31,

23   2021, Orange County entered the Orange Tier of the State’s Blueprint

24   for a Safer Economy.      See, e.g., https://covid19.ca.gov/safer-

25   economy/; https://occovid19.ochealthinfo.com/.           Barring a dramatic

26   change in the COVID-19 numbers and landscape, the government

27   maintains that this Court should no longer extend defendant’s

28   temporary release.      As such, the United States Marshals Service can

                                              5
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 10 of 21 Page ID #:6372



 1    and will capably handle the logistics of defendant’s attendance at

 2    trial.     If, however, the Court permits defendant to remain on release

 3    pending trial, defendant will need a suitable third party to bring

 4    defendant to and from the courthouse for each trial day.

 5                 2.   Defendant’s Statement

 6          Mr. Avenatti should remain on temporary release through the

 7    trial.     He should be permitted to travel between Venice and the

 8    courthouse, as well as his counsel’s office, subject to approval and

 9    conditions by Pre-Trial Services. Remanding Mr. Avenatti to custody

10    will substantially interfere with the defendant and his counsel’s

11    ability to prepare for trial in this complex case with well over 1

12    million pages of discovery. Further, were Mr. Avenatti to be

13    remanded, the defense will likely lose at least one month of trial

14    preparation because Mr. Avenatti would be required to travel to New

15    York for his sentencing in the Nike-related matter (scheduled for

16    June 30, 2021), and then back to the Central District, all while in

17    custody. This is highly prejudicial and unnecessary. The defense is

18    prepared to formally brief this issue if required.

19          C.     Time Qualified Jurors or MJ Screening

20                 1.   USAO’s Statement

21          The government has no objection to either time-qualified jurors

22    or a magistrate judge screening potential jurors.

23                 2.   Defendant’s Statement

24          The defendant requests time qualified jurors.

25          D.     Size of Venire

26                 1.   USAO’s Statement

27          The government believes 150 is a sufficient venire.

28

                                              6
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 11 of 21 Page ID #:6373



 1                2.   Defendant’s Statement

 2          The defendant requests a venire of no fewer than 150

 3    individuals.

 4          E.    Questionnaire: Screening Re Avenatti Publicity or More
                  Extensive
 5

 6                1.   USAO’s Statement

 7          The government believes the Court should utilize a detailed jury

 8    questionnaire that would include many of the questions the Court and

 9    the parties would ask in voir dire as well as additional questions

10    dealing with any publicity relating to this specific case.            The

11    government suggests that the parties either: (a) submit a Joint

12    Proposed Jury Questionnaire to the Court on June 7, 2021, or earlier,

13    which would include questions to which both parties agree, as well as

14    any questions one party believes should be included in the

15    questionnaire -- along with any objections from the other side; or

16    (b) simultaneously submit proposed questions for a jury questionnaire

17    by June 1, 2021, or earlier, and file any objections to questions by

18    June 7, 2021.    If necessary, the Court can schedule a status

19    conference to finalize the jury questionnaire.

20          The government further proposes that the 150-person venire

21    should come to the Courthouse in groups, both in the mornings and

22    afternoons, on June 28-30, 2021, to fill out detailed jury

23    questionnaires (i.e., approximately 25 people in each morning and

24    afternoon of these three days).        The parties would then receive the

25    completed questionnaires by July 2, 2021.         The parties would then

26    provide the Court by July 6, 2021, a joint report on which

27    prospective jurors the parties would seek to strike for cause,

28    including the jurors the parties would jointly agree to dismiss as

                                              7
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 12 of 21 Page ID #:6374



 1    well as any jurors either side believes should be stricken for cause

 2    and why.

 3                2.   Defendant’s Statement

 4          In order to ensure a clear record, the defendant intends to file

 5    his requested and proposed jury questionnaire no later than Monday,

 6    April 12. This extensive questionnaire will include questions

 7    relevant to publicity and issues anticipated in connection with the

 8    trial. If the government objects to the defendant’s questionnaire, or

 9    wishes to propose additional questions, they should be required to do

10    so no later than April 26. The defense should then be permitted one

11    week to respond to the government’s submission. To the extent any

12    issues remain, the Court can schedule a status conference to finalize

13    the jury questionnaire at the Court’s convenience.

14          Due to the pandemic, the defense is presently unaware of the

15    logistics of having jurors appear to fill out the questionnaire,

16    including how many will be permitted at any given time, what schedule

17    is agreeable to the Court and its staff, etc. As a result, the

18    defense requests input from the Court before taking a definitive

19    position as to the logistics concerning completion of the

20    questionnaires. However, the defense objects to jury selection or any

21    other portion of the trial beginning before July 13, 2021 as

22    scheduled. Undersigned counsel has a trial in June before Judge

23    Carter and he will be busy preparing for the trial in this case

24    immediately afterward up through and including July 13, 2021. In

25    addition, Mr. Avenatti will also be preparing for his sentencing in

26

27

28

                                              8
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 13 of 21 Page ID #:6375



 1    the Nike-related matter, which is presently scheduled for June 30 and

 2    will require travel to New York.2

 3          F.    Voir Dire

 4                1.   USAO’s Statement

 5                     a.     Individual re Avenatti publicity – The government

 6    would propose that starting on July 7, 2021 (and through July 9,

 7    2021, if necessary), the Court and the parties would conduct

 8    individualized voir dire for the prospective jurors with whom either

 9    side wishes to follow-up to possibly strike for cause.            This

10    individualized voir dire would not be limited only to publicity

11    issues, but any for-cause bases.

12                     b.     Balance in group: 16 at a time – 1 hour per side

13    for initial group – The government proposes that general voir dire to
14    exercise peremptory challenges would continue when the individualized
15    for-cause voir dire concludes.       If the individualized voir dire
16    concludes at any time during July 7-9, 2021, the general voir dire
17    would start at that time and would continue until completed.             The
18    government has no objection to the general voir dire proceeding in
19    groups of sixteen.      The government believes, at most, fifteen minutes

20    per side would be sufficient for the first group, and would and

21    should be quite limited due to the use of the extensive jury

22    questionnaire.

23

24

25

26          2Government’s Response: Defendant and his counsel have known
      about and have had time to prepare for each of the matters defendant
27    references for well over a year. Moreover, the venire coming in to
      complete the questionnaire as proposed by the government starting on
28    June 28, 2021, and the parties receiving the completed questionnaires
      by July 2, 2021, requires nothing additional from the parties.
                                         9
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 14 of 21 Page ID #:6376



 1                 2.   Defendant’s Statement

 2                      a.   Individual re Avenatti publicity – No fewer than

 3    24 hours after completion of all of the questionnaires,

 4    individualized voir dire should be conducted at side bar as to any

 5    questionnaire response that poses a concern to the government or the

 6    defendant. As stated above, the defendant objects to any portion of

 7    the trial or jury selection starting early.

 8                      b.    Balance in group: 16 at a time – 1 hour per side

 9    for initial group – Following individualized voir dire concerning the

10    questionnaires, general voir dire for potential cause and preemptory
11    challenges should last one hour per side, not including voir dire
12    conducted by the Court, for the initial group of 16. The government’s
13    proposal of 15 minutes per side is insufficient to ensure that a fair
14    and impartial jury is seated in a case of this complexity and
15    extensive publicity.
16          G.     Agreed Statement in Lieu of Reading Indictment
17          The parties agree to a statement of the case being read in lieu
18    of reading Counts 1-10 of the indictment.         The parties agree that the
19    proposed statement could be submitted to the Court by May 13, 2021,

20    along with the jury instructions.

21          H.     Jury Instructions (Due May 13, 2021)

22          The parties plan to proceed pursuant to this Court’s prior

23    orders and statements at the January 6, 2021, status conference, and

24    provide the proposed jury instructions in this matter by May 13,

25    2021.3     The parties propose that the Court set a hearing on the jury

26

27
            3At the upcoming status conference, the parties will seek
28    further guidance and clarification on exactly what the Court will
      want on May 13, 2021.
                                        10
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 15 of 21 Page ID #:6377



 1    instructions, and the government can submit a finalized version of

 2    the jury instructions based on the rulings of the Court, on a date

 3    determined by the Court.

 4          I.    Jury: 12 + 2 OR 4

 5          The parties agree four alternate jurors are appropriate under

 6    the circumstances.

 7          J.    Peremptory Challenges: 10 And 6 Plus 1/2 For Alternates

 8          The parties agree that pursuant to Federal Rule of Criminal

 9    Procedure 24, the defendant and government should receive 10 and 6

10    peremptory challenges, respectively, and an additional two per side

11    only for alternate jurors.

12    VI.   ADDITIONAL ISSUES BY DEFENDANT

13          A.    Whether [EA Employee 1] Will Testify
14                1.   Defendant’s Statement
15          [EA Employee 1] is a critical witness at the center of this case
16    who participated in all or nearly all of the financial transactions
17    at issue in Counts 1 through 10 of the Indictment. She has been known
18    to the government for over two years and has been
19    interviewed/questioned by the government on at least a half a dozen

20    occasions. Based on statements made within the last 10 days by her

21    counsel in a related civil matter, the defense understands that she

22    intends on invoking her Fifth Amendment privilege at trial in this

23    case unless she is granted full immunity (which presumably includes

24    both State and Federal immunity).        According to a declaration signed

25    on March 31, 2021 by Mr. Francis Donohue, an attorney for the

26    witness, and representations made on the record last Friday to Orange

27    County Superior Court Judge Robert Moss by Steven Bledsoe, an

28    attorney for the individual identified as Client 3 in the Indictment,

                                              11
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 16 of 21 Page ID #:6378



 1    [EA Employee 1] is asserting her Fifth Amendment right and requiring

 2    a grant of immunity or similar agreement before she will agree to

 3    testify.    Because it has a significant impact on the defendant’s

 4    planned defense and trial preparation, the defense needs to know well

 5    before trial whether [EA Employee 1] will be granted State and

 6    Federal immunity and then testify, or whether she will assert her

 7    Fifth Amendment right and not testify. To date, the government has

 8    not produced any information or materials reflecting any

 9    communications about, or requests relating to, immunity for [EA

10    Employee 1]. If any such information or materials exist, it is Brady

11    and should be immediately produced.

12                2.     USAO’s Statement

13          EA Employee 1 voluntarily met with the government and provided
14    statements on several occasions (defendant received the memorandum of
15    interviews of these meetings in 2019).         She also testified against
16    defendant in February 2020 in the trial that led to defendant’s
17    criminal convictions.      At no point did EA Employee 1 invoke her Fifth
18    Amendment Rights or ask for immunity.         Defendant’s complaint that the
19    government has not produced any communications about this issue --

20    which he claims would be Brady material -- is just the latest example

21    of many, in which defendant is demanding exculpatory evidence that

22    simply does not exist (and if it did, it would be Giglio material,

23    not Brady).      If at any point this changes, the government, as it has

24    done to date, will comply with its discovery obligations.4

25

26          4For the first time this morning, defendant provided the “facts
      supporting” his claim, which occurred a week ago on March 31, 2021,
27    in one of his civil cases. This was the first the government knew
      about it and the government obtained the declaration to which
28    defendant references thereafter. Defendant fails to include both the
                                              (footnote cont’d on next page)
                                        12
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 17 of 21 Page ID #:6379



 1          B.    Whether the Government’s Proposed Ethics Expert Will Be
                  Permitted to Testify
 2

 3                1.     Defendant’s Statement

 4          The Court previously requested additional briefing on the

 5    defendant’s objections to the proposed testimony of the government’s

 6    proposed ethics expert. (Dkt. 373). The government and the defendant

 7    subsequently filed supplemental briefs on November 9, 2020. (Dkt.

 8    380, 381). A decision has not yet been issued by the Court. If the

 9    Court permits the testimony over the objection of the defendant, the

10    defendant may seek leave to offer a rebuttal expert depending on the

11    scope of the Court’s Order.

12                2.     USAO’s Statement

13          The Court directly addressed this matter in its Order re
14    Pretrial Motions (CR 372 at 14-15) and at the January 6, 2021, status
15    conference.      Specifically, the Court stated:
16               As part of the law and motion practice, I dealt with
            the issue of whether the government is going to be allowed
17          to present a legal expert. I had asked as an alternative
            that the parties meet and confer and see if they couldn't
18          come up with a stipulation as to what the relevant law
            would be, in essence, the jury instructions. The government
19          tendered a proposal to Mr. Steward, and I understand that
            that wasn't acceptable.
20
                 At this point, I’m of the view that dealing with the
21          issue of the applicable law and the duties of a lawyer
            absent a stipulation of the parties is done by
22          instructions. I will ask you to submit proposed
            instructions 60 days in advance of trial dealing
23          specifically with that issue.

24

25

26    context of the declaration -- which was in support of a motion to
      continue the civil trial until after the criminal case -- and that it
27    specifically states that EA Employee will “will not hesitate to
      invoke those rights in the civil trial if it were to proceed before
28    the criminal trial.” (emphasis added). The government can provide
      the Court with the declaration if the Court wants to see a copy.
                                        13
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 18 of 21 Page ID #:6380



 1    (1/6/21 RT 8.)     The government will submit its proposed ethics jury

 2    instruction on May 13, 2021.

 3          C.    Transcripts and Questionnaires Related to Jury Selection

 4                1.   Defendant’s Statement

 5          The defense in the Nike-related matter recently learned for the

 6    first time that a reporter from the New York Post was present at side

 7    bar during individualized voir dire, without the knowledge or consent

 8    of the defendant or his counsel. The reporter subsequently published,

 9    prior to a jury being impaneled, articles referencing private

10    statements made by prospective jurors at side bar. The defendant

11    objects to any similar attendance at side bar in this case and

12    further objects to any release of any transcript from individualized

13    voir dire before a verdict is reached. The defendant also objects to

14    any release of any questionnaires completed by any member of the

15    venire before a verdict is reached. Absent these protections, there

16    is a significant risk of prejudice to Mr. Avenatti.           If necessary,

17    the defense is prepared to brief this issue as defendant’s objections

18    are well taken. See, e.g. Richmond Newspapers, Inc. v. Virginia, 448

19    U.S. 555, 598, ft. 23 (1980)(Brennan, J. and Marshall, J.

20    concurring)(“when engaging in interchanges at the bench, the trial

21    judge is not required to allow public or press intrusion upon the

22    huddle.”); Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 609

23    n. 25 (1982); In Re Associated Press, Order on Petition for Writ of

24    Mandemus, no. 06-1301, pt. 4, 10-12 (4th Cir. - Mar. 22 2006)(denying

25    multiple news organizations contemporaneous access to transcripts of

26    bench conferences conducted during the course of the trial after the

27    district court had ruled that access to transcripts of side bar

28

                                              14
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 19 of 21 Page ID #:6381



 1    conferences “would undermine the very reason for having such

 2    conferences.”)

 3                2.   USAO’s Statement

 4          The government will defer to the Court on this issue but notes

 5    that defendant’s request may be contrary to the First Amendment and

 6    Supreme Court precedent.      See Richmond Newspapers, Inc. v. Virginia,

 7    448 U.S. 555, 576-80 (1980) (holding the First Amendment guarantees

 8    the right to attend criminal trials both for the public and the media

 9    and that right to attend includes the right of access and the right

10    to gather information); see also Press-Enterprise Co. v. Superior

11    Court, 464 U.S. 501, 508-10 (1980) (extending the holding from
12    Richmond Newspapers that the right of access and to gather
13    information applies to voir dire in criminal trials as well, and
14    provides a test to overcome “[t]he presumption of openness”).5
15          D.    Trial Continuance
16                1.   Defendant’s Statement
17          The defendant believes a continuance is necessary due to COVID-
18    19, jury selection and associated issues, and the failure of the
19    government to timely produce information as required by Brady, Bundy,

20    Price, Olsen, Rule 16 and the Court’s January 25, 2021 Order. The

21    defendant will file a motion seeking a continuance within 30 days of

22

23          5Based on information provided by the SDNY AUSAs who handled
      defendant’s previous criminal trial, defendant’s factual claims are
24    also dubious. First, it is difficult to believe defendant’s claim
      that he just “recently learned for the first time” this information
25    as it was obvious to all that there was an individual at side bar,
      not part of the government or defense team, with a notepad taking
26    notes. And, as defendant acknowledges, the individual was
      contemporaneously reporting the information. Moreover, the court
27    likely did not obtain defendant’s “consent” due to binding caselaw
      and the First Amendment, which specifically permit the procedures the
28    court allowed. Finally, the statements were on the record,
      transcribed in real time, which defendant never sought to seal.
                                        15
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 20 of 21 Page ID #:6382



 1    the status conference and after the Central District issues its

 2    anticipated COVID-19 jury trial protocols. In that motion, the

 3    defendant will explain in detail why a brief continuance should be

 4    granted.

 5                 2.   USAO’s Statement

 6          As the government noted at the beginning of this case when

 7    defendant appeared without retained counsel at multiple hearings:

 8    “defendant has a pattern and practice of using delay tactics to avoid

 9    responsibility for his conduct.”        (CR 26 at 4.)    This is just

10    defendant’s latest attempt.       This case has been pending for over two

11    years, the government has complied with its discovery obligations --

12    many times far in advance of when the disclosures are required -- and

13    the victims of defendant’s conduct have speedy trial rights.             The

14    real victims of defendant’s conduct charged in Counts 1-10 lost

15    millions of dollars due to defendant’s criminal conduct and are

16    waiting to have their rights vindicated.         A continuance would

17    prejudice them.     There is no basis for a continuance of the trial in

18    this case.    Even defendant’s suggestion that he will file the motion

19    “within 30 days” shows defendant’s bad faith and his ongoing attempts

20    to delay.

21          E.     Request that the Court Orally Direct the Government Per the
                   General Order and the DPPA
22

23                 1.   Defendant’s Statement

24          Unfortunately the defense anticipates significant issues

25    emerging immediately before trial and at trial relating to the

26    government’s failure to timely produce information and materials

27    favorable to the defense as required under Brady v. Maryland and its

28    progeny, including Bundy, Price, and Olsen. As a result, and in order

                                              16
     Case 8:19-cr-00061-JVS Document 433 Filed 04/06/21 Page 21 of 21 Page ID #:6383



 1    to ensure there is no ambiguity, the defendant requests that the

 2    Court, at the status conference and pursuant to the General Order

 3    (21-02) recently issued by the Chief Judge of the Central District

 4    and the Due Process Protections Act, (a) issue the oral admonitions

 5    and warnings to the government contained within the General Order

 6    (21-02), (b) require each representative of the government in this

 7    case to acknowledge on the record, the admonitions and warnings

 8    required by the General Order, and (c) direct that the docket in this

 9    case include an entry reflecting the admonitions and warnings issued

10    to the government and their acknowledgements.

11                2.   USAO’s Statement

12          At 9:05 this morning, when this joint status report is due,
13    defendant raised this additional issue for the first time -- along
14    with additional facts and claims in his reciprocal discovery response
15    and regarding EA Employee 1’s testimony.         The government will be
16    prepared to respond, if necessary, at the status conference, but
17    clearly defendant has not appreciated the Court’s pronouncement:
18    “While the Court does not subscribe to the view that repetition
19    creates truth, others may wonder.” (CR 377, Ex. B at 2.)

20

21

22

23

24

25

26

27

28

                                              17
